825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence R. HENDERSON, a/k/a Edward Ronald Henderson,Plaintiff-Appellant,v.D.S.C. PATRICK, Defendant-Appellee.
No. 87-1015
United States Court of Appeals, Fourth Circuit.
Submitted May 11, 1987.Decided July 15, 1987.

Clarence R. Henderson, appellant pro se.
John Wilson Patrick, for appellee.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting in substance the recommendation of the magistrate* discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Henderson v. Patrick, C/A No. 86-971-3-K (D.S.C., Dec. 19, 1986).


2
AFFIRMED.



*
 The district court found the action was not time barred under the applicable statute of limitations